EXHIBIT EX-99.3Unaudited Pro Forma Condensed Combined Balance Sheet of Pernix Group, Inc. and its Subsidiaries as of September 30, 2009 and the related unaudited Pro Forma Condensed Combined Statements of Operations for the nine months ended September 30, 2009 and the year ended December 31, 2008 Pernix Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Combined Financial Statements for the year ended December31, 2008 and as of and for the Nine-Month Period Ended September 30, 2009 On December 28, 2009, Pernix Group, Inc. (“Pernix” or the “Company”) completed the acquisition of 54.4% of the outstanding shares of stock (or 815,650 shares) of TransRadio SenderSysteme Berlin, A.G. (“TransRadio”) from two shareholders of TransRadio. 650,000 shares were purchased at $2.70 per share from Lorna Continental, S.A. and 165,650 shares were purchased at $2.70 per share from
